Title: IV., 1786
From: Washington, George
To: 



[1786]

About 9 Oclock on the 3d of July the Enemy advanced with Shouts, & dismal Indian yells to our Intrenchments, but was opposed by so warm, spirited, and constant a fire, that to force the works in that way was abandoned by them. They then, from every little rising—tree—stump—Stone—and bush kept up a constant galding fire upon us; which was returned in the best manner we could till late in the afternn when their fell the most tremendous rain that can be conceived—filled our trenches with Water—Wet, not only the Ammunition in the Cartouch boxes and firelocks, but that which was in a small temporary Stockade in the middle of the Intrenchment called Fort Necessity erected for the sole purpose of its security, and that of the few stores we had; and left us nothing but a few (for all were not provided with them) Bayonets for defence. In this situation & no ⟨prospt⟩ of bettering it terms of capitulation were offered to us by the ⟨enemy⟩ wch. with some alterations that were insisted upon were the more readily acceded to, as we had no Salt provisions, & but indifferently supplied with fresh; which, from the heat of the Weather, would not keep; and because a full third of our numbers Officers as well as privates were, by this time, killed or wounded—The next morning we marched out with the honors of War, but were soon plundered contrary to the Articles of capitulation of great part of our Baggage by the Savages. Our Sick and wounded were left with a detachment

under the care, and command of the worthy Doctr Craik (for he was not only Surgeon to the Regiment but a lieutt therein) with such necessaries as we could ⟨collect⟩ and the Remains of the Regimt, and the detachment of Regulars, took up their line for the interior Country. And at Winchester met 2 Companies from No. Carolina on their March to join them—These being fresh, & properly provided, were ordered to proceed to Wills’s Creek & establish a post (since ⟨illegible⟩ called Fort Cumberland) for the purpose of covering the Frontiers. Where they were joined by a Company from Maryland, which, about this time, had been raized—Captn McKay with his detachment remd at Winchester; & the Virginia Regiment proceedd to Alexandria in order to recruit, & get supplied with cloathing & necessarys of which they stood much in need.
